Filed 2/24/21 In re V.B. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 In re V.B., a Person Coming Under                                      B306517
 the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. 19CCJP07730A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 B.Y.,

           Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Martha A. Matthews. Affirmed.
      Jacob I. Olson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, Acting County Counsel, Sarah
Vesecky, Senior Deputy County Counsel for Plaintiff and
Respondent.
      Appellant Brittany Y. (mother) appeals from orders
establishing dependency jurisdiction over her daughter Violet
(born 2013) and removing the child from her custody. Mother
contends there was insufficient evidence to support the juvenile
court’s jurisdictional findings under Welfare and Institutions
Code section 300, subdivision (b)1 that her mental and emotional
problems endangered Violet’s physical health and safety and
placed the child at risk of harm.
      While this appeal was pending, the juvenile court returned
Violet to mother’s custody.2 We therefore grant the Department’s
request for partial dismissal of mother’s appeal challenging the
dispositional order removing Violet from her custody. We affirm
the juvenile court’s jurisdictional orders.
                          BACKGROUND
Detention and section 300 petition
       The Los Angeles County Department of Children and
Family Services (the Department) received a referral in October
2019 alleging general neglect of Violet by mother. The caller
reported that mother was currently in a manic episode and was
threatening suicide. The caller stated that Violet’s father, who
lived in Pennsylvania, was worried about the child’s safety.
       A Department social worker made an unannounced visit at
mother’s home on October 17, 2019. When mother declined
permission to enter the home, the social worker left but returned


1     All further statutory references are to the Welfare and
Institutions Code.

2     We grant the Department’s request for judicial notice of the
juvenile court’s January 4, 2021 order returning Violet to
mother’s custody.


                                2
later with a member of the Los Angeles County Department of
Mental Health’s Psychiatric Mobile Response Team (PMRT).3
Mother continued to deny access to the home for an assessment of
any kind but said she was willing to discuss the allegations.
       Mother denied the allegations of neglect. She also denied
having any significant mental health issues. Mother said she
receives messages from and “channels” dead people, including a
deceased rapper named “Mac Miller” and posts the messages on
social media. Mother said Violet also “channels.”
       Mother denied suicidal ideation or wanting to harm others.
She said the voices she hears have never told her to hurt Violet.
Mother stated: “I don’t see dead people. I see energy. Everyone
should be talking to God. In my channeling I felt the experiences
of death from friends that passed away. I got off Adderall
because I felt it was killing me. Whenever I got off Adderall
everyone told me I was going crazy. People should pay attention
to how they respond to someone in pain. They don’t understand
the severity. I’m on the outside of the living because I have
things to do. Sometimes it feels like my brain is swelling. In
2016 I had a fall and then there was pain.” Mother explained that
she suffered an illness that caused her to lose consciousness, fall,
and injure her head. Mother said her illness was caused by
exposure to black mold.
       Mother claimed that when she and Violet first moved to
California, they stayed in a motel, and mother stabbed an


3     PMRTs consist of Department of Mental Health clinicians
who perform evaluations for involuntary detention of individuals
who present at risk of harm to themselves or others, or who are
unable to provide food, clothing, or shelter for themselves.
(https://dmh.lacounty.gov/our-services/countywide-services/eob/)


                                 3
intruder who entered their motel room. She further stated that
her relationship with the maternal uncle, who lived in the home
with them, was strained.
       The social worker observed that mother was having
difficulty maintaining a consistent train of thought. The PMRT
member assessed mother as being in active psychosis but
determined that mother did not meet the criteria for involuntary
hospitalization.
       At the social worker’s request, mother attended an intake
appointment at Edelman’s Mental Outpatient Clinic for Mental
Health for Adults on October 24, 2019. She had a follow up
appointment with a therapist and a psychiatrist in early
November.
       The social worker met with Violet at the child’s school on
October 23, 2019. Violet reported that she lived with mother, the
maternal grandmother, a maternal uncle, and a family friend.
She said she was not in contact with her father. Violet denied
any abuse. She said mother prepared her food, gave her baths,
and helped her dress. Violet reported sometimes being afraid of
mother: “My mom sometimes makes me scared with the voice
that makes me scared. She uses that voice with [maternal uncle]
and it scares me a lot.” Violet explained that mother and the
maternal uncle did not get along and argued a lot. She said the
maternal uncle “told me he would hurt me but didn’t say how.
He told me he does not like my mom. He told me to die. My Mom
told me he said that.”
       The maternal grandmother told the social worker that
mother previously lived in Pennsylvania and had seen therapists
and undergone psychological examinations there, but her
condition worsened when she was prescribed Adderall. After




                               4
being exposed to mold and a fall resulting in a head injury,
mother began having disorganized thoughts and was unable to
function normally. The maternal grandmother said she believed
mother would not harm Violet, but the child was never left alone
in mother’s care. She said mother needed services but she did
not know where to begin.
       The Department received another referral on October 28,
2019. The caller reported that mother attended a neighborhood
party and brought the neighbor a bag filled with papers. The
papers included a receipt from a marijuana dispensary, and
pages ripped from books, overwritten with mother’s handwritten
notes. The handwritten notes referred to a child’s penis, the
neighbor’s husband, and various nonsensical statements. Mother
told the caller that law enforcement had responded to her home
because she had posted online messages indicating she intended
to harm herself. Mother said she was not referring to herself, but
to other people. The caller reported that mother did not appear
to be doing well mentally.
       The Department received another referral on October 31,
2019, reporting that mother had been making disturbing social
media posts about dead people. The caller claimed that the fall
resulting in mother’s head injury was not caused by her exposure
to mold but was the result of mother’s drug use, including
Adderall, alcohol, and marijuana.
       The social worker met with mother to discuss the referral
generated as the result of mother’s social media posts. Mother
insisted she would continue to post online to “solicit for her
business as a clairvoyant to speak to dead people.” She agreed to
submit to a drug test.




                                5
       On November 2, 2019, the social worker informed mother
that she had tested positive for marijuana. Mother said she used
marijuana to treat her condition resulting from black mold
exposure. Mother did not attend her psychiatric follow up
appointment and had not called to reschedule the appointment.
       At the December 4, 2019 detention hearing, the juvenile
court found a prima facie case for detaining Violet from mother.
The court ordered monitored visits for mother at least three
times per week for at least three hours per visit.
       On January 14, 2020, the Department filed a first amended
petition that alleged, under section 300, subdivision (b), that
mother’s mental and emotional problems, her failure to
participate in mental health treatment, and mother’s history of
substance abuse and current abuse of marijuana and Adderall
placed Violet at risk of harm. The petition further alleged that
mother placed Violet in a detrimental and endangering situation
by allowing the maternal uncle, who threatened to hurt mother
and the child, to reside in the family home and have unlimited
access to the child. As to Violet’s father, the petition alleged that
his criminal and substance abuse history placed the child at risk
of harm and that he failed to protect Violet from mother’s
substance abuse and mental and emotional problems.
Jurisdiction and disposition
       In a January 10, 2020 interview, mother told the
dependency investigator that she was diagnosed with ADD at age
20, was prescribed medication, and took the medication for a
period of time before discontinuing it. Mother said she fell and
hurt her neck in 2016. She thereafter moved in with the
maternal grandmother, and father had cared for Violet for
months at a time. Father was subsequently arrested and mother




                                  6
resumed caring for Violet. Mother and Violet moved to California
when she became concerned that father was using drugs.
      Mother said she and Violet lived in a motel for three weeks
when they first moved to California because they had no place to
live. Mother denied telling the social worker that she had
stabbed an intruder at the motel. She reported that what had
actually occurred was that “someone busted the door open and
they fell to the ground. I got out the butcher knife that I cut fruit
with and I stood over them and screamed for them to get out. He
begged for his life and left. The police then arrived and said they
would canvas the area.”
      Mother said that her social media posts were her means of
coping with the deaths of people who had been close to her. She
realized now that her posts were inappropriate. Mother said that
during a FaceTime visit with a friend, both mother and Violet
saw an orb hovering around the friend’s head. She denied being
hallucinatory and stated: “As far as paranoia and hallucinations,
I think there is a bi[g] difference between what is your
imagination and defining paranoia and hallucinations. The main
thing is the orb, it’s not a hallucination if it’s on a picture. I use
my imagination to help my daughter make sense of it. . . .”
      Mother said she smoked marijuana three times a week to
manage her neck pain. She was awaiting an MRI for a suspected
pinched nerve. Mother said she sometimes left Violet in the
bedroom and smoked marijuana in the backyard. Mother tested
positive for marijuana on December 20, 2019, had a negative, but
dilute test on December 26, and failed to appear for testing on
December 24 and 31, 2019.
      Mother admitted to being hospitalized involuntarily in
2018 after she became upset and angry during an argument with




                                  7
her grandparents. She attributed the outburst to her withdrawal
from Adderall. Mother further disclosed she was hospitalized in
2012 after attempting to take a bottle of sleeping pills.
       Mother said she argues occasionally with the maternal
uncle but that they generally get along. During one argument
overheard by Violet, the maternal uncle told mother she would be
better off dead. Mother denied that the maternal uncle had
threatened Violet. She said the maternal uncle was willing to
relocate if doing so would facilitate Violet’s return.
       Mother said Violet’s father was a long-time marijuana user
and that she suspected he sold drugs as well. She reported that
father moved to Colorado when Violet was a year old.
       Father, Richard B., was incarcerated and spoke with the
dependency investigator by telephone on January 10, 2020.
Father reported he wanted temporary custody of Violet. He said
he had cared for Violet alone on a full-time basis when the child
was three or four years old because mother “just dropped her face
off the world.” He said mother subsequently took Violet to
California without his knowledge.
       Father said he and mother separated two months after
Violet’s birth but that he continued to see the child two to three
times a week. He stated that mother “was starting to get crazy
when Violet was born, but not nearly on the level as she is now.”
Father reported that mother “would come to my house because
she had nowhere to go. She would be banging on my door, Violet
would come out to see, and mother would say ‘do you want
mommy to go kill herself ’ those exact wor[d]s.”
       Father admitted using marijuana in the past but denied
doing so currently and denied any other drug use. He said he
was incarcerated in 2019 for forgery and counterfeiting.




                                8
      The dependency investigator also spoke with Cindy Reyes,
mother’s psychiatric social worker at the Department of Mental
Health. Reyes stated that she had been seeing mother for a few
weeks and that mother had been diagnosed with schizophrenia
and cannabis dependency. She said that mother minimized her
condition and was unwilling to take medication. Mother had
agreed, however, to a mental health assessment by a psychiatrist.
Reyes recommended that mother discontinue using marijuana, as
continued use would only exacerbate her symptoms.
      In Last Minute Information For the Court filed on January
29, 2020, the Department reported on an interview with Violet at
her school. Violet told the social worker that she felt safe with
mother, the maternal grandmother, and maternal uncle. She
denied being afraid of the maternal uncle.
      Violet said she and her family were from Pittsburg and that
she had lived most of the time there with father. She often
visited the paternal grandmother and her cousins. Violet said
mother took her away from father’s care after Violet informed
mother about father’s drug use. Mother and Violet then moved
into their own apartment, where mother became ill as the result
of mold exposure. Mother and Violet thereafter moved to
California.
      Mother reported that she had undergone a psychiatric
evaluation and had been diagnosed with psychosis. She was
prescribed Abilify and attempted to take the medication but
discontinued it because it made her tired and nauseated. Mother
said she also discontinued the medication because her
chiropractor told her the medication would exacerbate a brain
swelling condition that might be afflicting mother. The




                               9
dependency investigator attempted unsuccessfully to contact
mother’s chiropractor.
       Father remained incarcerated in January 2020. The
paternal grandmother informed the dependency investigator that
father was scheduled to be released on January 28, 2020.
       The juvenile court twice continued the adjudication
hearing, first to March 2020, and then to June 2020. The court
ordered the Department to provide updated information on
father, including a home assessment, a background check, and a
recommendation as to whether Violet could be released to father
or to other paternal relatives.
       In a Last Minute Information for the Court dated June 24,
2020, the Department reported that father was again
incarcerated in April. His release date was not known.
       The paternal grandmother expressed interest in caring for
Violet. She said she had cared for Violet in the past, had a strong
connection with the child, and continued to have contact with her
on a daily basis.
       Between January 2020 and May 2020, mother tested
positive for marijuana six times, most recently on May 27, 2020;
failed to appear for testing six times; and tested negative 10
times. The Department obtained mother’s mental health
assessment from the Department of Mental Health. Dr. Fabian
Hernandez had diagnosed mother with schizophrenia, cannabis
dependency, and schizoaffective disorder. Dr. Hernandez
changed mother’s prescribed medication from Abilify to Latuda.
       In a second Last Minute Information for the Court, also
dated June 24, 2020, the Department reported that mother had
completed a two-hour online parenting class. Mother was seeing
a new psychiatrist, Dr. Dow, at Didi Hirsch Mental Health




                                10
Services. According to mother, Dr. Dow had recommended that
mother take psychotropic medications for her ADHD but none
had been prescribed. Mother was also seeing a therapist at Didi
Hirsch Mental Health Services on a weekly basis.
      At the June 24, 2020 adjudication hearing, the juvenile
court sustained an amended petition stating that mother’s
mental and emotional problems inhibited her ability to provide
constant care and supervision for Violet, placing the child at risk
of harm; that father failed to protect Violet from mother’s mental
and emotional problems; and that father’s conduct and his
criminal and substance abuse history also placed Violet at risk of
harm.4 The juvenile court declared Violet a dependent child and



4     The sustained allegations state:

“b-1 (First Amended)
The child Violet . . . [’s] mother, Brittany [Y.] has mental and
emotional problems, including but not limited to paranoia,
hallucinations and auditory hallucinations which render the
mother unable to provide regular care for the child. The mother’s
mental and emotional problems have inhibited the mother’s
ability to provide constant care and supervision. In October and
November 2019, the mother demonstrated delusional and
irrational thought processes. Furthermore, the child’s father,
Richard [B.], failed or was unable to take action to protect the
child when he knew, or reasonably should have known, that the
mother was suffering from mental and emotional problems. Such
mental and emotional problems on the part of the mother, and
father’s failure to protect, endangers the child’s physical health
and safety and places the child at risk of serious physical harm,
damage and danger.”

“(b-4) (First Amended)


                                11
ordered her removed from parental custody. The court ordered
reunification services for both parents. Mother’s services were to
include mental health counseling, individual counseling, and
weekly drug testing. Mother was accorded monitored visits at
least three times per week for three hours each visit.
       This appeal by mother followed.5
I. Justiciability of mother’s appeal
       In this appeal, mother challenges the sufficiency of the
evidence as to her conduct only -- she makes no challenge to the
jurisdictional findings against father. The Department argues
that because the issues raised in mother’s appeal have no effect
on the juvenile court’s assumption of dependency jurisdiction,
mother’s appeal is not justiciable because it will have no practical
impact.
       A juvenile court need only find that one parent’s conduct
has created circumstances triggering section 300 in order for the
court to assume jurisdiction over the child. (In re I.A. (2011) 201
Cal.App.4th 1484, 1491.) “For jurisdictional purposes, it is
irrelevant which parent created those circumstances. A
jurisdictional finding involving the conduct of a particular parent
is not necessary for the court to enter orders binding on that


The child, Violet [B.]’s father, Richard [B.], has a criminal and
substance abuse history, including marijuana abuse. Father has
several substance abuse related charges including possession of
drug and drug [paraphernalia] . . . , and driving while intoxicated
. . . . The father’s criminal and substance abuse history and
conduct endangers the child’s physical safety and emotional well
being, placing the child at risk of physical and emotional harm
and damage.”

5     Father is not a party to this appeal.



                                12
parent, once dependency jurisdiction has been established.
[Citation.] As a result, it is commonly said that a jurisdictional
finding involving one parent is ‘“good against both. More
accurately, the minor is a dependent if the actions of either
parent bring [him] within one of the statutory definitions of a
dependent.”’ [Citation.] For this reason, an appellate court may
decline to address the evidentiary support for any remaining
jurisdictional findings once a single finding has been found to be
supported by the evidence. [Citations.]” (Id. at p. 1492.)
       An appellate court may, however, address the merits of the
jurisdictional findings against one parent when that finding could
be prejudicial to the parent, could potentially impact the current
or future dependency proceedings, or could have other
consequences for the parent beyond jurisdiction. (In re Drake M.
(2012) 211 Cal.App.4th 754, 762-763.) We exercise our discretion
to do so here and find that substantial evidence supports the
juvenile courts’ jurisdictional orders.
II. Jurisdiction
       A. Applicable law and standard of review
       Section 300, subdivision (b) authorizes the dependency
court to assume jurisdiction over a child when the child has
suffered or is at a substantial risk of suffering serious physical
harm as a result of the parent’s failure or inability to adequately
supervise or protect the child.
       To prevail on the issue of jurisdiction under section 300,
subdivision (b)(1) in a case involving a parent’s mental illness,
the Department bears the burden of proving three elements by a
preponderance of the evidence: (1) the parent’s inability to
provide regular care for the child due to mental illness;
(2) causation; and (3) a “substantial risk” of “serious physical




                                13
harm.” (§ 300, subd. (b)(1); In re I.J. (2013) 56 Cal.4th 766, 773
(I.J.).) A parent’s mental illness alone is an insufficient basis for
dependency jurisdiction under section 300, subdivision (b)(1). (In
re A.L. (2017) 18 Cal.App.5th 1044, 1050.)
        “Although ‘the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm’ [citation], the court may nevertheless
consider past events when determining whether a child presently
needs the juvenile court’s protection. [Citations.] A parent’s past
conduct is a good predictor of future behavior.” (In re T.V. (2013)
217 Cal.App.4th 126, 133.)
        “‘In reviewing a challenge to the sufficiency of the evidence
supporting the [juvenile court’s] jurisdictional findings . . . , we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court's determinations; and we note
that issues of fact and credibility are the province of the trial
court.” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.) “We do
not reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the trial court. [Citations.]’”” (I.J., supra, 56 Cal.4th
at p. 773.)
        B. Substantial evidence supports the jurisdictional
findings
        Substantial evidence supports the juvenile court’s
jurisdictional findings. The record shows that mother had a
history of mental health problems that predated the events
leading to the juvenile court’s assumption of jurisdiction over




                                 14
Violet. Mother was hospitalized in 2012 after attempting to take
a bottle of sleeping pills. She was involuntarily hospitalized in
2018 after an argument with her grandparents.
       When Violet was three or four years old, mother
surrendered care of the child to father, who was a drug abuser.
Mother was at times homeless and visited Violet only
sporadically. She sometimes appeared unannounced at father’s
home and threatened to kill herself.
       At the time of the Department’s initial intervention,
mother was diagnosed as being in active psychosis and had
difficulty maintaining a coherent train of thought. She had both
visual and auditory hallucinations and claimed that both she and
Violet “channeled” dead people. The Department received
multiple referrals during the course of the case.
       Mother’s psychosis sometimes involved violent thoughts.
Mother told the investigating social worker that she had stabbed
an intruder at the motel where she and Violet lived when they
first moved to California. Mother told Violet that the maternal
uncle had threatened to harm both her and the child. Some of
mother’s social media posts indicated she might harm herself or
others.
       Violet disclosed that she was sometimes afraid of mother.
Violet further disclosed that mother had told her the maternal
uncle had threatened to harm her.
       Although the maternal grandmother did not believe mother
would harm Violet, she said Violet was never left alone in
mother’s care. The maternal grandmother further stated that
mother needed services.
       Mother was diagnosed with schizophrenia, cannabis
dependency, and schizoaffective disorder. She minimized her




                               15
mental and emotional health issues, however, claiming her
problems were caused by a previous exposure to mold.
       Although mother’s initial treating psychiatrist prescribed
psychotropic medication, mother was resistant to taking
medication and discontinued doing so. A subsequent psychiatrist
also recommended that mother take psychotropic medications,
but mother claimed none had been prescribed. She was not
taking any medication at the time of the adjudication hearing.
Instead, mother self-medicated with marijuana, disregarding
recommendations from her therapist that marijuana use would
exacerbate her symptoms. Mother admitted being under the
influence of marijuana while caring for Violet, who was only
seven years old at the time of the adjudication hearing.
       The evidence described above is sufficient to support the
trial court’s finding that Violet was a child described under
section 300, subdivision (b). That Violet suffered no actual harm
as a result of mother’s behavior does not preclude jurisdiction.
Proof of current or prior actual harm is unnecessary—a child
comes under the statutory definition where there exists a
“substantial risk that the child will suffer, serious physical harm
or illness” as a result of the parent’s inability to care for him.
(§ 300, subd. (b)(1).) “‘The court need not wait until a child is
seriously abused or injured to assume jurisdiction and take the
steps necessary to protect the child.’” (I.J., supra, 56 Cal.4th at
p. 773, quoting In re R.V. (2012) 208 Cal.App.4th 837, 843.) We
do not reweigh the evidence or express any independent
judgment thereon—instead, our task is to determine whether
there is sufficient evidence to support the findings of the trial
court. (In re Laura F. (1983) 33 Cal.3d 826, 833.)




                                16
      The juvenile court did not, as mother contends, improperly
consider emotional harm to Violet as the basis for assuming
jurisdiction over the child. The record clearly shows the juvenile
court’s finding that mother’s mental and emotional problems
placed Violet at risk of serious physical harm.
      The record does not support mother’s claim that since
Violet’s detention, “mother has done all that has been asked of
her.” Mother did undergo a psychiatric assessment and was
seeing both a psychiatrist and a therapist; however, she was not
receptive to medication and did not follow the psychiatrists’
recommendation that she treat her condition with psychotropic
medication. Mother also disregarded the psychiatrist’s
recommendation that she discontinue using marijuana, because
continued use would exacerbate her symptoms.
      Substantial evidence supports the juvenile court’s
jurisdictional findings under section 300, subdivision (b).
                           DISPOSITION
      The orders establishing juvenile court jurisdiction over
Violet are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                        ________________________, J.
                                        CHAVEZ

We concur:

________________________, P. J.        ________________________, J.
LUI                                    ASHMANN-GERST




                                  17